Exhibit 10.1

 

To:

   Michael Flannery    Date:    April 13, 2007

From:

   Board of Directors    Subject:    Retirement and Severance Agreement

Birth Date:    1/23/44    Age:    63 years, 5 months Hire Date:    4/15/86   
Years of Service    21 years, 3 months Termination Date:    6/30/07       Annual
Salary:    $573,588.00      

In connection with your retirement, the following terms will apply:

 

  •  

Resignation and Retirement Dates: Effective immediately upon execution of this
agreement on April 13, 2007, you hereby resign as Chairman of the Board,
President and Chief Executive Officer of Pope & Talbot, Inc. (the “Company”), as
a director of the Company, and as an officer and/or director of any and all
subsidiaries of the Company for which you serve as an officer or director. You
also hereby withdraw as a candidate for re-election as a director at the 2007
annual meeting of the Company’s shareholders, and acknowledge and agree that you
will not be nominated for re-election as a director at that meeting. You will
remain as an employee of the Company with no reduction in salary or benefits
through June 30, 2007, and will retire effective July 1, 2007. For the period
from April 13, 2007 to June 30, 2007, your duties will be to consult with and
assist the new CEO with transition issues.

 

  •  

Severance Benefits:

 

  •  

Restricted Stock: You currently hold the following unvested restricted shares of
Company Common Stock pursuant to previous restricted stock award agreements:

 

Date of Award

  

Unvested Shares

1/26/00

   3,328

3/23/00

   2,728

2/27/04

   4,880

3/2/05

   8,100

4/10/06

   7,200

3/8/07

   9,000         35,236     

Upon the effectiveness of the attached general waiver and release agreement
(expected to be April 20, 2007), all of the above-listed unvested shares of
restricted stock (35,236 shares) will be fully vested and no longer subject to
forfeiture. You acknowledge and agree that the vesting of these shares is
subject to income tax withholding as set forth in your restricted stock award
agreements.



--------------------------------------------------------------------------------

Michael Flannery

April 13, 2007

Page 2

 

  •  

Additional Pension Benefit: The Company agrees to provide you an additional
retirement benefit of $3,028.00 per month for the longer of (i) your lifetime,
or (ii) 60 months. If you die before receiving 60 monthly payments, the
remaining payments will be paid to your selected beneficiary. This additional
benefit represents the difference between the monthly retirement benefits you
will receive under the Pope & Talbot, Inc. Pension Plan (the “Pension Plan”) and
our Supplemental Executive Retirement Income Plan (the “SERIP”) based on your
early retirement date of July 1, 2007 and the monthly benefits you would have
received under those plans if you had remained with the Company at your current
salary to age 65. This monthly payment amount has been calculated assuming that
the first payment of this additional benefit would be paid on July 1, 2007 and
subsequent payments made on the first day of each month thereafter. However,
Section 409A of the Internal Revenue Code now requires that payments to senior
executives like yourself under nonqualified retirement plans like this may not
commence until six months after retirement. Failure to follow this relatively
new requirement will result in substantial tax penalties to you. Accordingly,
the commencement of this benefit will be delayed until January 2008 in order to
comply with Section 409A and avoid tax penalties for you. All payments that you
would otherwise have received in the last six months of 2007 will be accumulated
by the Company and paid to you in a lump sum in January 2008 together with the
regular January 2008 payment. The Company will also pay interest at the rate of
4.74% per annum on these delayed payments from the date otherwise payable under
the intended terms until the date actually paid.

 

  •  

Release and Waiver of Claims: As a condition to receiving the above benefits,
you must sign a general waiver and release agreement in the form attached as
Exhibit A and the revocation period applicable to such agreement must have
expired. [You and Pope and Talbot understand and agree that this is a mutual
release which resolves any claims or differences that may exist between you and
the Company. By entering into this Agreement, neither party admits to any
liability or wrongdoing.]

 

  •  

Acknowledgements Regarding Other Benefits:

 

  •  

Your early retirement benefit starting date under both the Pension Plan and the
SERIP shall be July 1, 2007. Although the SERIP provides that your benefit
thereunder may only be paid as a 50% joint and survivor annuity, the Company
agrees that your SERIP benefit will be paid in the form of a 100% joint and
survivor annuity which is determined by our actuary to be actuarially equivalent
to the benefit the SERIP provides for. Section 409A of the Internal Revenue Code
also requires that payments to you under the SERIP may not commence until six
months after your retirement. Accordingly, the commencement of your SERIP
benefit will also be delayed until January 2008. All payments that you would
otherwise have received in the last six months of 2007 will be accumulated by
the Company and paid to you in a lump sum in January 2008 together with the



--------------------------------------------------------------------------------

Michael Flannery

April 13, 2007

Page 3

 

 

regular January 2008 payment. The Company will also pay interest at the rate of
4.74% per annum on these delayed payments from the date otherwise payable under
the terms of the SERIP until the date actually paid.

 

  •  

You are eligible for and shall receive early retirement medical and life
insurance benefits under the Company’s Early Retiree Plan applicable to all
U.S.-based salaried employees.

 

  •  

In accordance with their terms, your outstanding stock options to purchase
Company Common Stock, to the extent vested on the date of your termination of
employment, shall remain outstanding for 12 months following the termination of
your employment and shall expire if not exercised on or before June 30, 2008.
Any options that are not vested on June 30, 2007 shall, in accordance with their
terms, be cancelled.

 

  •  

You shall be paid any earned, but unused, vacation pay upon the effective date
of the attached general waiver and release agreement (expected to be April 20,
2007).

 

  •  

You agree that you shall not be entitled to any annual bonus for 2007 under our
Executive Incentive Plan, notwithstanding any language to the contrary in that
plan.

Mike, the above details the terms of the agreement between you and Pope & Talbot
concerning your retirement. There will be no other payments to you other than
those specified above.

Mike, please sign below to indicate your agreement with the terms and conditions
set forth in this document.

 

            Pope & Talbot, Inc.

/s/ Michael Flannery

    By:  

/s/ Lionel G. Dodd

Michael Flannery       Lionel G. Dodd         Chairman of the Board       By:  

/s/ Robert G. Funari

        Robert G. Funari         Director, Chairman of the Compensation
Committee Date:  

4/13/2007

    Date:  

4/13/2007



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL WAIVER AND MUTUAL RELEASE AGREEMENT

1. I have resigned my positions as Chairman of the Board, President and Chief
Executive Officer of Pope & Talbot, Inc. (“Pope & Talbot”), and as a member of
Pope & Talbot’s board of directors effective on April 13, 2007, and my last day
as an employee of Pope & Talbot will be June 30, 2007. I will be paid severance
and other benefits as set forth in the attached Retirement and Severance
Agreement (“Severance Agreement”) only if I sign and do not revoke this General
Waiver and Release Agreement (“Agreement”). I understand and agree that the
terms of the Severance Agreement are incorporated by reference in this Agreement
and are intended to supersede and extinguish any other obligation Pope & Talbot
may have to pay me severance or other benefits upon termination, including but
not limited to any agreements or understandings, whether oral or written, made
at any time prior to the date of this Agreement.

2. In exchange for Pope & Talbot’s payment of these severance and other
benefits, I completely release and forever discharge Pope & Talbot, its past,
present and future successors, officers, directors, agents, and employees, from
all claims, damages (including but not limited to general, special, punitive,
liquidated and compensatory damages) and causes of action of every kind, nature
and character, known or unknown, in law or equity, fixed or contingent, which I
may now have, or I ever had arising from or in any way connected with my
employment relationship or the resignation of my employment with Pope & Talbot.
This release includes, but is not limited to, all “wrongful discharge” claims,
all claims relating to any contracts of employment express or implied, any
covenant of good faith and fair dealing express or implied, any tort of any
nature, any federal, state or municipal statute or ordinance, Title VII of the
Civil Rights Act of 1964, as amended, the Age Discrimination in Employment Act
(“ADEA”), the



--------------------------------------------------------------------------------

Older Workers Benefit Protection Act, the Sarbanes-Oxley Act, 42 U.S.C.
Section 1981, the Worker Adjustment and Retraining Notification Act, the
Employee Retirement Income Security Act (ERISA) and any other laws and
regulations relating to employment, and any and all claims for attorney’s fees
and costs. This release does not extend to any existing right of indemnification
I may have or any right I may have to director and officer liability insurance
coverage (under existing or replacement policies), in either case that arise
from my actions within the course and scope of my employment for Pope & Talbot.

3. I agree to return to Pope & Talbot all Pope & Talbot computers, peripherals,
supplies, equipment, confidential and proprietary information and other
property, except that I may retain (a) my address book (in paper and electronic
version) and (b) my home computer equipment. I understand and agree that, as an
express condition of receiving severance and other benefits, I will not disclose
to others, or take or use for my own purposes or for the purposes of others, any
Information owned or controlled by Pope & Talbot or any of its subsidiary or
affiliated companies. I agree that these restrictions shall also apply to all
(i) information in Pope & Talbot’s possession belonging to third parties, and
(ii) information conceived, originated, discovered or developed, in confidential
or proprietary business, technical, personnel or financial information, whether
or not my work product, in written, graphic, oral or other tangible or
intangible forms, including but not limited to specifications, samples, records,
data, computer programs, drawings, diagrams, models, customer names, business or
marketing plans, studies, analyses, projections and reports, communications by
or to attorneys (including attorney-client privileged communications), memos and
other materials prepared by attorneys or under their direction (including
attorney work product), and software systems and processes. Any information that
is not readily available to the public shall be considered to be a trade secret
and

 

2



--------------------------------------------------------------------------------

confidential property, even if it is not specifically marked as such, unless
Pope & Talbot advises me otherwise in writing. This paragraph shall not apply to
any information which becomes publicly available through no fault of my own,
which Pope & Talbot in writing authorizes me to use or disclose, or which I
disclose in truthful testimony in a legal proceeding or government inquiry
(other than proceedings or inquiries initiated by me).

4. I understand that I am over 40 and I have 21 days from the date I receive
this Agreement to consider and sign this Agreement. I also understand that I
have seven days to revoke this Agreement after I sign it. I understand that any
such revocation must be in writing and must be received by Pope & Talbot’s Chief
Executive Officer no later than the last day of the applicable revocation
period. The effective date of this Agreement is the day after the revocation
periods ends. I understand that I will not receive the benefits and privileges
of this Agreement, which include consideration to which I am not otherwise
entitled, until the effective date.

5. I understand that any taxes (other than the employer-mandated portion of FICA
and FUTA) which may become due as a result of any payment or transaction
contemplated by this Agreement including the attached Severance Agreement are my
sole responsibility, and I further agree to hold Pope & Talbot harmless on
account thereof. In addition, I agree that Pope & Talbot will withhold taxes
from sums due under this Agreement as required by law.

6. This Agreement and the Severance Agreement set forth the entire agreement
between me and Pope & Talbot concerning my retirement and supersede any other
written or oral promises concerning the subject matter thereof. Notwithstanding
the preceding sentence, I understand that the terms of any confidentiality
and/or proprietary information agreement that I have entered into with Pope &
Talbot shall survive this Agreement.

 

3



--------------------------------------------------------------------------------

7. Pope & Talbot hereby completely releases and forever discharges Michael
Flannery, his heirs, successors and assigns from all claims, damages (including
but not limited to general, special, punitive, liquidated and compensatory
damages) and causes of action of every kind, nature and character, known or
unknown, in law or equity, fixed or contingent, which Pope & Talbot may now
have, or may ever have had arising from or in any way connected with his status
as an employee, officer or director of Pope & Talbot.

 

        Pope & Talbot

/s/ Michael Flannery

    By:  

/s/ Lionel G. Dodd

Michael Flannery      

Lionel G. Dodd

Chairman of the Board

    By:  

/s/ Robert G. Funari

     

Robert G. Funari

Director, Chairman of the Compensation Committee

4/13/2007

   

4/13/2007

Date     Date

EFFECTIVE DATE: EIGHTH DAY FOLLOWING SIGNATURE

 

4